MEMORANDUM***
Respondent’s unopposed motion for *436summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). A review of the administrative record demonstrates that there is substantial evidence to support the Board of Immigration Appeals’ decision that petitioners failed to establish continuous physical presence in the United States for a period of not less than ten years as required for cancellation of removal. See 8 U.S.C. § 1229b(b)(1)(A); Lopez-Alvamdo v. Ashcroft, 381 F.3d 847, 851 (9th Cir.2004). Accordingly, this petition for review is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.